Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20   PageID.60   Page 1 of 7




                   UNITED STATES DISTRICT COURT
               IN THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ALEXANDER MOLDOVAN, et al.,

            Plaintiffs,                Case No. 2:19-cv-12690
                                       Hon. Gershwin Drain
v.

ORGAN PROCUREMENT
AGENCY OF MICHIGAN,

            Defendant.



Maia Johnson Braun (P40533)            Robert A. Boonin (P38172)
Attorney for Plaintiffs                Attorney for Defendant
GOLD STAR LAW, P.C.                    DYKEMA GOSSETT PLLC
2701 Troy Center Dr., Ste. 400         2723 South State Street, Ste. 400
Troy, MI 48084                         Ann Arbor, MI 48104
mjohnson@goldstarlaw.com               rboonin@dykema.com
(248) 295-7210                         (313) 568-6707


     JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT WITH
               ORDER OF DISMISSAL OF ALL CLAIMS,
           WITH PREJUDICE AND WITHOUT FEES OR COSTS

       Plaintiffs DIANE HEMINGWAY and ALEXANDER MOLDOVAN, and

Defendant ORGAN PROCUREMENT AGENCY OF MICHIGAN (hereinafter

"OPAM"), through their respective undersigned counsel, hereby file this Joint

Motion to Approve Settlement Agreement and to Dismiss with Prejudice of All
Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20        PageID.61    Page 2 of 7




Remaining Claims in Complaint with prejudice and without costs or fees, as

follows:

      1.    Plaintiffs filed a Complaint in September 2019 claiming that they are

owed overtime compensation under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”).

      2.    Plaintiffs also made claims for liquidated damages under the FLSA.

      3.    OPAM believes that Plaintiffs were fully compensated in compliance

with the FLSA, and thus denies any wrongdoing under the FLSA, and denies that

its owes Plaintiffs any additional compensation of any kind, under any legal

theory.

      4.    However, to avoid the costs and uncertainty of litigation and after a

full day of mediation before Mediator David B. Calzone, Plaintiffs and OPAM

have negotiated a settlement in this matter as to their respective claims (and other

potential claims). This motion regards the approval of the settlement.

      5.    The settlement pays Plaintiffs the full amount of their respective

overtime due, plus liquidated damages in an equal amount.

      6.    Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

1353 (11th Cir. 1982), claims for back wages and other damages arising under the

FLSA may be settled or compromised only with the approval of the district court

or the Secretary of Labor. But see Martin v. Spring Break ’83 Productions, LLC,



                                          2
Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20          PageID.62   Page 3 of 7




688 F.3d 247 (5th Cir. 2012) (court approval of settlement in a contested case is not

a prerequisite to enforceability), cert. denied, 133 S. Ct. 795, 2012 U.S. LEXIS

9425 (2012).

      WHEREFORE, the parties hereto, through their respective counsel, asks this

Court to enter an Order approving their Motion, approving their settlement and

dismissing what remains in this matter in its entirety, with prejudice, and, except as

delineated in their respective settlement agreements, without costs or fees.

GOLD STAR LAW, P.C.                            DYKEMA GOSSETT PLLC


By:____/s/ Maia Johnson Braun____              By:___/s/ Robert A. Boonin_______
  Maia Johnson Braun (P40533)                    Robert A. Boonin (P38172)
  Attorney for Plaintiffs                        Attorney for Defendant
  GOLD STAR LAW, P.C.                            DYKEMA GOSSETT PLLC
  2701 Troy Center Drive, Ste. 400               2723 South State Street, Ste. 400
  Troy, MI 48084                                 Ann Arbor, MI 48104
  mjohnson@goldstarlaw.com                       rboonin@dykema.com
  (248) 295-7210                                 (313) 568-6707

Dated: March 13, 2020                          Dated: March 13, 2020




                                           3
Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20          PageID.63   Page 4 of 7




             BRIEF IN SUPPORT OF JOINT MOTION
           TO APPROVE SETTLEMENT AGREEMENT
   AND TO DISMISS ALL REMAINING CLAIMS, WITH PREJUDICE

 THE SETTLEMENT NEGOTIATED BY THE PARTIES IS A FAIR AND
 REASONABLE RESOLUTION OF THE FLSA CLAIMS ASSERTED IN
    THIS MATTER, AND OTHERWISE, AND THUS, SHOULD BE
                APPROVED BY THE COURT.

      As the court held in Lynn’s Foods Stores, in order to ensure that the

employer is relieved of liability, a compromise of an FLSA claim must either be

supervised by the Secretary of Labor or approved by the District Court. See Lynn’s

Food Stores, Inc., 679 F.2d at 1353-55. To approve the settlement under this

doctrine, the Court should determine that the compromise is a fair and reasonable

resolution of a bona fide dispute over FLSA provisions. Id.

      In September 2019, Plaintiffs filed this lawsuit against Defendant alleging

that Defendant owed them overtime compensation under the FLSA. Defendant

contested that claim based on its belief that a) Plaintiff was exempt from being

paid overtime premiums under the FLSA; b) Defendant’s actions were undertaken

in good faith and that any violation was inadvertent and unwillful; c) if

Defendant’s classification were in error, since Plaintiffs received a salary for all

hours worked, only half-time would remain due for any overtime worked.

Defendant also believe that to the extent that Plaintiffs were not exempt and were

due have counted hours worked while employed beyond the time actually spent

performing tissue recovery, that extra time (accounting for travel between recovery


                                          4
Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20         PageID.64    Page 5 of 7




sites during a workday and extra work performed while leads), resulted in only a

few weeks during which their hours worked exceeded 40 and thereby implicated

an alleged right to unpaid overtime.

      In light of the above, and with the assistance of Mediator David B. Calzone

Plaintiffs and OPAM have agreed to settle their overtime claims dispute through

the execution of settlement agreements (entitled "Confidential Full and Final

Release and Settlement Agreement") between each of them and Defendant. Each

Plaintiff represents that in accordance with the terms of the settlement agreement,

Plaintiff is receiving any and all overtime pay that each claims is due (which he

now acknowledges is less than that described in his Complaint), and an equal

amount as liquidated damages, payment of their respective attorneys’ fees and

costs they incurred in this action, plus other consideration. In addition, the parties

are settling other claims each Plaintiff has or may have against OPAM, including

but not limited to his claims for credit and contributions with respect to their

respective participation in the retirement plan sponsored by OPAM. The parties

agree that their settlement agreement should be kept confidential, but are prepared

to provide the Court with a copy of the agreement for its in camera review.

      The parties agree that the settlement terms they have reached in this action at

arms-length, for which there is a bona fide dispute as to liability, represent a fair

and equitable resolution of this matter and his other potential claims.          The



                                           5
Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20         PageID.65    Page 6 of 7




payments required by the settlement agreement are contingent upon approval by

the Court. Thus, the parties respectfully request that the Court approve their

settlement and issue an Order dismissing all claims by Plaintiffs in in this action –

which in turn, resolves all of the claims in this action, with prejudice and without

costs or fees (except to the extent covered by the their settlement agreement).

      WHEREFORE the parties respectfully request that the Court enter an Order

approving the terms of the settlement of each Plaintiff’s FLSA claim and thereby

dismissing this action as to all claims brought by Plaintiffs, with prejudice, without

costs or fees.

GOLD STAR LAW, P.C.                            DYKEMA GOSSETT PLLC


By:____/s/ Maia Johnson Braun____              By:___/s/ Robert A. Boonin_______
  Maia Johnson Braun (P40533)                    Robert A. Boonin (P38172)
  Attorney for Plaintiffs                        Attorney for Defendant
  GOLD STAR LAW, P.C.                            DYKEMA GOSSETT PLLC
  2701 Troy Center Drive, Ste. 400               400 Renaissance Center
  Troy, MI 48084                                 Detroit, MI 48243
  mjohnson@goldstarlaw.com                       rboonin@dykema.com
  (248) 295-7210                                 (313) 568-6707

Dated: March 13, 2020                          Dated: March 13, 2020




                                           6
Case 2:19-cv-12690-GAD-APP ECF No. 15 filed 03/13/20           PageID.66    Page 7 of 7




                            CERTIFICATE OF SERVICE

         I hereby certify that, on this 13th day of March, 2020, the foregoing pleading

was filed electronically with the Clerk of Court using the CM/ECF system which

gives notice of the filing to all counsel of record.


                                                 /s/ Robert A. Boonin
4850-8182-8535.1




                                             7
